 

Exhibit 10.1

 

AMENDED AND RESTATED

INVESTMENT ADVISORY AND MANAGEMENT AGREEMENT

 

This Amended and Restated Investment Advisory and Management Agreement (this
“Agreement”) is made as of November 4, 2019 by and between Monroe Capital
Corporation, a Maryland corporation (the “Company”), and Monroe Capital BDC
Advisors, LLC, a Delaware limited liability company (the “Advisor”).

 

WITNESSETH:

 

WHEREAS, the Company is a closed-end, non-diversified management investment
company that has elected to be treated as a business development company under
the Investment Company Act of 1940, as amended (the “Investment Company Act”);

 

WHEREAS, the Advisor is an investment adviser that has registered under the
Investment Advisers Act of 1940, as amended (the “Advisers Act”);

 

WHEREAS, the Company and the Advisor are parties to the Investment Advisory and
Management Agreement, dated October 22, 2012, by and between the Company and the
Advisor (the “Prior Agreement”);

 

WHEREAS, the Company and the Advisor desire to amend and restate the Prior
Agreement in its entirety, and to set forth the terms and conditions for the
continued provision by the Advisor of investment advisory services to the
Company; and

 

WHEREAS, the Company desires to retain the Advisor to furnish investment
advisory services to the Company, and the Advisor wishes to be retained to
provide such services, on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Advisor hereby
agree as follows:

 

1.             Duties of Advisor.

 

(a)               Employment of Advisor. The Company hereby employs the Advisor
to act as the investment adviser to the Company and to manage the investment and
reinvestment of the assets of the Company, subject to the supervision of the
Board of Directors of the Company (the “Board”), during the term hereof and upon
the terms and conditions herein set forth, in accordance with:

 

(i)                 the investment objectives, policies and restrictions that
are determined by the Board from time to time and disclosed to the Advisor,
which objectives, policies and restrictions, as of the date of effectiveness of
this Agreement, are those set forth in the Company’s Annual Report on Form 10-K,
filed with the Securities and Exchange Commission (the “SEC”) on March 5, 2019;

 



 

 

 

(ii)              the Investment Company Act and the Advisers Act, subject to
the terms of any exemptive order applicable to the Company; and

 

(iii)            all other applicable federal and state laws, rules and
regulations, and the Company’s charter and bylaws.

 

The Advisor hereby accepts such employment and agrees during the term hereof to
render such services, subject to the payment of compensation provided for
herein.

 

(b)               Certain Services. Without limiting the generality of Section
1(a), the Advisor shall:

 

(i)                 determine the composition of the portfolio of the Company,
the nature and timing of the changes thereto and the manner of implementing such
changes;

 

(ii)              determine the securities that the Company will purchase,
retain, or sell;

 

(iii)            identify, evaluate and negotiate the structure of the
investments made by the Company (including performing due diligence on the
Company’s prospective portfolio companies);

 

(iv)             execute, close, service and monitor the Company’s investments;
and

 

(v)               provide the Company with such other investment advisory,
management, research and related services as the Company may, from time to time,
reasonably require for the investment of its funds.

 

The Advisor shall have the power and authority on behalf of the Company to
effectuate its investment decisions for the Company, including the execution and
delivery of all documents relating to the Company’s investments and the placing
of orders for other purchase or sale transactions on behalf of the Company. In
the event that the Company determines to incur debt financing, the Advisor shall
arrange for such financing on the Company’s behalf, subject to the oversight and
any required approval of the Board. If it is necessary for the Advisor to make
investments on behalf of the Company through a special purpose vehicle, the
Advisor shall have authority to create or arrange for the creation of such
special purpose vehicle and to make such investments through such special
purpose vehicle in accordance with the Investment Company Act.

 

(c)               Sub-Advisers. Subject to the requirements of the Investment
Company Act (including any approval by the vote of holders of a majority of
outstanding voting securities of the Company required under Section 15(a) of the
Investment Company Act), the Advisor is hereby authorized (but not required) to
enter into one or more sub-advisory agreements with other investment advisers
(each, a “Sub-Adviser”) pursuant to which the Advisor may obtain the services of
the Sub-Adviser(s) to assist the Advisor in providing the investment advisory
services required to be provided by the Advisor under this Agreement.
Specifically, the Advisor may retain a Sub-Adviser to recommend specific
securities or other investments based upon the Company’s investment objectives,
policies and restrictions, and work, along with the Advisor, in structuring,
negotiating, arranging or effecting the acquisition or disposition of such
investments and monitoring investments on behalf of the Company, subject in all
cases to the oversight of the Advisor and the Board. Any sub-advisory agreement
entered into by the Advisor shall be in accordance with the requirements of the
Investment Company Act and other applicable federal and state law. The Advisor,
and not the Company, shall be responsible for any compensation payable to any
Sub-Adviser. Nothing in this subsection (c) will obligate the Advisor to pay any
expenses that are the expenses of the Company under Section 2.

 



 2 

 

 

(d)               Independent Contractors. The Advisor, and any Sub-Adviser,
shall for all purposes herein each be deemed to be an independent contractor
and, except as expressly provided or authorized herein, shall have no authority
to act for or represent the Company in any way or otherwise be deemed an agent
of the Company.

 

(e)               Books and Records. The Advisor shall keep and preserve for the
period required by the Investment Company Act any books and records relevant to
the provision of its investment advisory services to the Company and shall
specifically maintain all books and records with respect to the Company’s
portfolio transactions and shall render to the Board such periodic and special
reports as the Board may reasonably request. The Advisor agrees that all records
that it maintains for the Company are the property of the Company and shall
surrender promptly to the Company any such records upon the Company’s request;
provided that the Advisor may retain a copy of such records.

 

2.             Allocation of Costs and Expenses.

 

(a)               Expenses Payable by Advisor. All investment professionals of
the Advisor and/or its affiliates, when and to the extent engaged in providing
investment advisory services required to be provided by the Advisor under this
Agreement, and the compensation and routine overhead expenses of such personnel
allocable to such services, shall be provided and paid for by the Advisor and/or
its affiliates and not by the Company.

 

(b)               Expenses Payable by the Company. Other than those expenses
specifically assumed by the Advisor pursuant to Section 2(a), the Company shall
bear all costs and expenses that are incurred in its operation, administration
and transactions, including (without duplication) those relating to:

 

(i)                 organization and offering of the Company;

 

(ii)              calculating the Company’s net asset value (including the cost
and expenses of any independent valuation firm);

 

(iii)            fees and expenses incurred by the Advisor payable to third
parties, including agents, consultants or other advisors, in monitoring
financial and legal affairs for the Company and in conducting research and due
diligence on prospective investments and equity sponsors, analyzing investment
opportunities, structuring the Company’s investments and monitoring its
portfolio companies on an ongoing basis;

 



 3 

 

 

(iv)             interest payable on debt, if any, incurred to finance the
Company’s investments;

 

(v)               offerings of the Company’s common stock and other securities;

 

(vi)             investment advisory fees;

 

(vii)          administration fees and expenses, if any, payable under the
administration agreement (the “Administration Agreement”) between the Company
and Monroe Capital Management Advisors, LLC (the “Administrator”) based upon the
Company’s allocable portion of the Administrator’s overhead in performing its
obligations under the Administration Agreement, including rent and the allocable
portion of the cost of the Company’s chief financial officer and chief
compliance officer, if any, and their respective staffs;

 

(viii)        transfer agent, dividend agent and custodial fees and expenses;

 

(ix)             federal and state registration fees;

 

(x)               all costs of registration and listing of the Company’s shares
on any securities exchange;

 

(xi)             federal, state and local taxes;

 

(xii)          independent directors’ fees and expenses;

 

(xiii)        costs of preparing and filing reports or other documents required
by the SEC or other regulators;

 

(xiv)         costs of any reports, proxy statements or other notices to
stockholders, including printing costs;

 

(xv)           the Company’s allocable portion of any fidelity bond, directors
and officers/errors and omissions liability insurance, and any other insurance
premiums;

 

(xvi)         direct costs and expenses of administration, including printing,
mailing, long distance telephone, copying, secretarial and other staff,
independent auditors and outside legal costs;

 

(xvii)      proxy voting expenses; and

 

(xviii)    all other expenses incurred by the Company or the Administrator in
connection with administering the Company’s business.

 

3.             Compensation of Advisor. The Company agrees to pay, and the
Advisor agrees to accept, as compensation for the services provided by the
Advisor hereunder, a base management fee (the “Base Management Fee”) and an
incentive fee consisting of two parts (collectively, the “Incentive Fee”) as
hereinafter set forth. The Company shall make any payments due hereunder to the
Advisor or to the Advisor’s designee as the Advisor may otherwise direct. To the
extent permitted by applicable law, the Advisor may elect, or the Company may
adopt a deferred compensation plan pursuant to which the Advisor may elect, to
defer all or a portion of its fees hereunder for a specified period of time.

 



 4 

 

 

(a)               Base Management Fee. Effective July 1, 2019, the Base
Management Fee shall be 1.75% per annum of the average value of the Company’s
total assets (including assets purchased with borrowed amounts but excluding
cash and cash equivalents) at the end of each of the two most recently completed
calendar quarters; provided, however, the Base Management Fee shall be 1.00% per
annum of the average value of the Company’s total assets (including assets
purchased with borrowed amounts but excluding cash and cash equivalents) at the
end of each of the two most recently completed calendar quarters that exceeds an
amount equal to the product of (i) 200% and (ii) the Company’s average net asset
value at the end of each of the two most recently completed calendar quarters.
For the avoidance of doubt, the 200% is calculated in accordance with the asset
coverage limitation as defined in the 1940 Act to give effect to the Company’s
exemptive relief with respect to the Company’s Small Business Administration
debentures. Base Management Fees shall be adjusted for any share issuances or
repurchases during the calendar quarter, and Base Management Fees for any
partial quarter shall be prorated based on the number of days in such quarter.
For purposes of this Agreement, cash equivalents shall mean U.S. government
securities and commercial paper instruments maturing within 365 days of the date
of purchase of such instrument by the Company. Notwithstanding anything herein
to the contrary, to the extent that the Advisor or an affiliate of the Advisor
provides investment advisory, collateral management or other similar services to
a subsidiary of the Company, the Base Management Fee shall be reduced by an
amount equal to the product of (a) the total fees paid to the Advisor by such
subsidiary for such services and (b) the percentage of such subsidiary’s total
equity that is owned, directly or indirectly, by the Company.

 

(b)               Incentive Fee. The Incentive Fee shall consist of two parts,
as follows:

 

(i)                 The first part of the Incentive Fee (the “Income-Based Fee”)
shall be calculated and payable quarterly in arrears based on the Company’s
pre-incentive fee net investment income for the calendar quarter. For purposes
of this Agreement, pre-incentive fee net investment income for any given
calendar quarter is calculated as (A) the sum of interest income, dividend
income and any other income (including any other fees, such as commitment,
origination, structuring, diligence and consulting fees or other fees that the
Company receives from portfolio companies, but excluding fees for providing
managerial assistance) accrued by the Company during such calendar quarter,
minus (B) the Company’s operating expenses for such quarter (including the Base
Management Fee, any expenses payable under the Administration Agreement and any
interest expense and dividends paid on any outstanding preferred stock, but
excluding the Incentive Fee). Pre-incentive fee net investment income includes,
in the case of investments with a deferred interest feature (such as market
discount, debt instruments with payment-in-kind interest, preferred stock with
payment-in-kind dividends and zero coupon securities), accrued income that the
Company has not yet received in cash. Pre-incentive fee net investment income
does not include any realized capital gains, realized capital losses or
unrealized capital appreciation or depreciation.

 

In calculating the Income-Based Fee for any given calendar quarter, the
Company’s pre-incentive fee net investment income, expressed as a rate of return
on the value of the Company’s net assets (defined as total assets less
indebtedness and before taking into account any incentive fees payable during
the period) at the end of the immediately preceding calendar quarter (the “Rate
of Return”), shall be compared to a hurdle rate of 2.0% per quarter (the “Hurdle
Rate”). The Company shall pay the Advisor an Income-Based Fee with respect to
the Company’s pre-incentive fee net investment income in each calendar quarter
as follows:

 



 5 

 

 

(A)             no Income-Based Fee in any calendar quarter in which the
Company’s pre-incentive fee net investment income does not exceed the Hurdle
Rate in such quarter;

 

(B)              100% of the Company’s pre-incentive fee net investment income
with respect to that portion of such pre-incentive fee net investment income, if
any, that exceeds the Hurdle Rate but is less than 2.5% in such quarter; and

 

(C)              20% of the Company’s pre-incentive fee net investment income,
if any, that exceeds 2.5% in such quarter;

 

provided that, no Income-Based Fee will be payable except to the extent 20.0% of
the cumulative net increase in net assets resulting from operations over the
calendar quarter for which such fees are being calculated and the 11 preceding
quarters exceeds the cumulative Incentive Fees accrued and/or paid pursuant to
Section 3(b) hereof for such 11 preceding quarters. For the foregoing purposes,
the “cumulative net increases in net assets resulting from operations” is the
amount, if positive, of the sum of pre-incentive fee net investment income, Base
Management Fee, realized gains and losses and unrealized appreciation and
depreciation of the Company for the calendar quarter for which such fees are
being calculated and the 11 preceding calendar quarters.

 

Income-Based Fees shall be adjusted for any share issuances or repurchases
during the calendar quarter, and Income-Based Fees for any period of less than
three months shall be prorated based on the number of days in such period.

 

(ii)              The second part of the Incentive Fee (the “Capital Gains Fee”)
shall be calculated and payable in arrears at the end of each fiscal year (or,
upon termination of this Agreement pursuant to Section 10, as of the termination
date) based on the Company’s net capital gains, if any, on a cumulative basis
from the company’s inception through the end of each fiscal year. For purposes
of this Agreement, net capital gains are calculated by subtracting (A) the sum
of the Company’s cumulative aggregate realized capital losses and aggregate
unrealized capital depreciation from (B) the Company’s cumulative aggregate
realized capital gains, if any. If such amount is positive at the end of the
relevant calendar year, then the Capital Gains Fee for such year shall be equal
to 20% of such amount, less the aggregate amount of Capital Gains Fees paid in
all prior years. If such amount is negative, then there shall be no Capital
Gains Fee for such year. If this Agreement shall terminate as of a date that is
not a calendar-year end, the termination date shall be treated as though it were
a calendar-year end for purposes of calculating and paying a Capital Gains Fee.
Any Capital Gains Fee for any partial year shall be prorated based on the number
of days in such year.

 



 6 

 

 

For purposes of this Agreement:

 

(A)             cumulative aggregate realized capital gains are calculated as
the sum of the differences, if positive, between (1) the net sales price of each
investment in the Company’s portfolio when sold and (2) the original cost of
such investment;

 

(B)              cumulative aggregate realized capital losses are calculated as
the absolute value of the sum of the differences, if negative, between (1) the
net sales price of each investment in the Company’s portfolio when sold and (2)
the original cost of such investment; and

 

(C)              aggregate unrealized capital depreciation is calculated as the
absolute value of the sum of the differences, if negative, between (1) the
valuation of each investment in the Company’s portfolio as of the end of the
applicable calculation date and (2) the original cost of such investment.

 

4.                  Representations, Warranties and Covenants of Advisor. The
Advisor represents and warrants that it is registered as an investment adviser
under the Advisers Act. The Advisor agrees that its activities shall at all
times be in compliance in all material respects with all applicable federal and
state laws governing its operations and investments, including the Investment
Company Act and the Advisers Act.

 

5.                  Excess Brokerage Commissions. The Advisor is hereby
authorized, to the fullest extent now or hereafter permitted by law, to cause
the Company to pay a member of a national securities exchange, broker or dealer
an amount of commission for effecting a securities transaction in excess of the
amount of commission another member of such exchange, broker or dealer would
have charged for effecting that transaction, if the Advisor determines in good
faith, taking into account such factors as price (including the applicable
brokerage commission or dealer spread), size of order, difficulty of execution,
operational facilities of the firm and the firm’s risk and skill in positioning
blocks of securities, that such amount of commission is reasonable in relation
to the value of the brokerage and/or research services provided by such member,
broker or dealer, viewed in terms of either that particular transaction or its
overall responsibilities with respect to the Company’s portfolio, and
constitutes the best net results for the Company.

 

6.                  Proxy Voting. The Advisor shall be responsible for voting
any proxies solicited by an issuer of securities held by the Company in the best
interest of the Company and in accordance with the Advisor’s proxy voting
policies and procedures, as any such proxy voting policies and procedures may be
amended from time to time. The Company has been provided with a copy of the
Advisor’s proxy voting policies and procedures and has been informed as to how
it can obtain further information from the Advisor regarding proxy voting
activities undertaken on behalf of the Company. The Advisor shall be responsible
for reporting the Company’s proxy voting activities, as required, through
periodic filings on Form N-PX.

 

7.                  Activities of Advisor. The services of the Advisor to the
Company are not exclusive, and the Advisor and/or any of its affiliates may
engage in any other business or render similar or different services to others,
including, without limitation, the direct or indirect sponsorship or management
of other investment-based accounts or commingled pools of capital, however
structured, having investment objectives similar to those of the Company, so
long as its services to the Company hereunder are not impaired thereby, and
nothing in this Agreement shall limit or restrict the right of any member,
manager, partner, officer or employee of the Advisor or any such affiliate to
engage in any other business or to devote his or her time and attention in part
to any other business, whether of a similar or dissimilar nature, or to receive
any fees or compensation in connection therewith (including fees for serving as
a director of, or providing consulting services to, one or more of the Company’s
portfolio companies, subject to applicable law). So long as this Agreement or
any extension, renewal or amendment remains in effect, the Advisor shall be the
only investment adviser for the Company, subject to the Advisor’s right to enter
into sub-advisory agreements. The Advisor assumes no responsibility under this
Agreement other than to render the services called for hereunder. It is
understood that directors, officers, employees and stockholders of the Company
are or may become interested in the Advisor and its affiliates, as members,
directors, managers, partners, officers, employees or otherwise, and that the
Advisor and directors, officers, employees, partners, stockholders, members and
managers of the Advisor and its affiliates are or may become similarly
interested in the Company as stockholders or otherwise.

 



 7 

 

 

8.                  Responsibility of Dual Directors, Officers and/or Employees.
If any person who is a member, manager, partner, officer or employee of the
Advisor or the Administrator is or becomes a director, officer and/or employee
of the Company and acts as such in any business of the Company, then such
member, manager, partner, officer and/or employee of the Advisor or the
Administrator shall be deemed to be acting in such capacity solely for the
Company, and not as a member, manager, partner, officer or employee of the
Advisor or the Administrator or under the control or direction of the Advisor or
the Administrator, even if paid by the Advisor or the Administrator.

 

9.                  Limitation of Liability of Advisor; Indemnification. The
Advisor and its affiliates and its and its affiliates’ respective directors,
officers, employees, members, managers, partners and stockholders (each of whom
shall be deemed a third party beneficiary hereof) (collectively, the
“Indemnified Parties”) shall not be liable to the Company or its subsidiaries or
its and its subsidiaries’ respective directors, officers, employees, members,
managers, partners or stockholders for any action taken or omitted to be taken
by the Advisor in connection with the performance of any of its duties or
obligations under this Agreement or otherwise as an investment adviser of the
Company, except to the extent specified in Section 36(b) of the Investment
Company Act concerning loss resulting from a breach of fiduciary duty (as the
same is finally determined by judicial proceedings) with respect to the receipt
of compensation for services. The Company shall indemnify, defend and protect
the Indemnified Parties and hold them harmless from and against all claims or
liabilities (including reasonable attorneys’ fees) and other expenses reasonably
incurred by the Indemnified Parties in or by reason of any pending, threatened
or completed action, suit, investigation or other proceeding (including an
action or suit by or in the right of the Company or its security holders)
arising out of or in connection with the performance of any of the Advisor’s
duties or obligations under this Agreement or otherwise as an investment adviser
of the Company. Notwithstanding the foregoing provisions of this Section 9 to
the contrary, nothing contained herein shall protect or be deemed to protect the
Indemnified Parties against, or entitle or be deemed to entitle the Indemnified
Parties to indemnification in respect of, any liability to the Company or its
security holders to which the Indemnified Parties would otherwise be subject by
reason of willful misconduct, bad faith or gross negligence in the performance
of the Advisor’s duties and obligations under this Agreement or by reason of the
reckless disregard of the Advisor’s duties and obligations under this Agreement
(as the same shall be determined in accordance with the Investment Company Act
and any interpretations or guidance by the SEC or its staff thereunder).

 



 8 

 

 

10.           Effectiveness, Duration and Termination.

 

(a)               This Agreement shall become effective as of the first date
above written. This Agreement shall remain in effect until October 22, 2020, and
thereafter shall continue automatically for successive annual periods; provided
that such continuance is specifically approved at least annually by:

 

(i)                 the vote of the Board, or by the vote of holders of a
majority of the outstanding voting securities of the Company; and

 

(ii)              the vote of a majority of the Company’s directors who are not
“interested persons” (as such term is defined in Section 2(a)(19) of the
Investment Company Act) of any party hereto, in accordance with the requirements
of the Investment Company Act.

 

(b)               This Agreement may be terminated at any time, without the
payment of any penalty, upon 60 days’ written notice, by (i) the vote of holders
of a majority of the outstanding voting securities of the Company, (ii) the vote
of the Board, or (iii) the Advisor.

 

(c)               This Agreement shall automatically terminate in the event of
its “assignment” (as such term is defined for purposes of Section 15(a)(4) of
the Investment Company Act); provided that nothing herein shall cause this
Agreement to terminate upon or otherwise restrict a transaction that does not
result in a change of actual control or management of the Advisor.

 

(d)               The provisions of Section 9 of this Agreement shall remain in
full force and effect, and the Advisor shall remain entitled to the benefits
thereof, notwithstanding any termination or expiration of this Agreement.
Further, notwithstanding the termination or expiration of this Agreement as
aforesaid, the Advisor shall be entitled to any amounts owed under Section 3
through the date of termination or expiration and Section 9 shall continue in
force and effect and apply to the Advisor and its representatives as and to the
extent applicable.

 

11.           Third Party Beneficiaries. Nothing in this Agreement, either
express or implied, is intended to or shall confer upon any person other than
the parties hereto and the Indemnified Parties any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

 

12.           Amendments of this Agreement. This Agreement may not be amended or
modified except by an instrument in writing signed by both parties hereto, and
upon the consent of stockholders of the Company in conformity with the
requirements of the Investment Company Act.

 



 9 

 

 

13.           Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, and the applicable
provisions of the Investment Company Act, if any. To the extent that the
applicable laws of the State of New York, or any of the provisions herein,
conflict with the applicable provisions of the Investment Company Act, if any,
the latter shall control. The parties hereto unconditionally and irrevocably
consent to the exclusive jurisdiction of the federal and state courts located in
the State of New York and waive any objection with respect thereto, for the
purpose of any action, suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

 

14.           No Waiver. The failure of either party hereto to enforce at any
time for any period the provisions of or any rights deriving from this Agreement
shall not be construed to be a waiver of such provisions or rights or the right
of such party thereafter to enforce such provisions, and no waiver shall be
binding unless executed in writing by all parties hereto.

 

15.           Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to either
party hereto. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

 

16.           Headings. The descriptive headings contained in this Agreement are
for convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

17.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which when executed shall be deemed to be an original
instrument and all of which taken together shall constitute one and the same
agreement.

 

18.           Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by overnight courier service (with signature required), by facsimile, or
by registered or certified mail (postage prepaid, return receipt requested) to
the parties hereto at their respective principal executive office addresses.

 

19.           Entire Agreement. This Agreement constitutes the entire agreement
of the parties hereto with respect to the subject matter hereof and supersedes
all prior agreements and undertakings (including the Prior Agreement), both
written and oral, between the parties hereto with respect to such subject
matter.

 

20.           Certain Matters of Construction.

 

(a)               The words “hereof,” “herein,” “hereunder” and words of similar
import shall refer to this Agreement as a whole and not to any particular
Section or provision of this Agreement, and reference to a particular Section of
this Agreement shall include all subsections thereof.

 



 10 

 

 

(b)               Definitions shall be equally applicable to both the singular
and plural forms of the terms defined, and references to the masculine, feminine
or neuter gender shall include each other gender.

 

(c)               The word “including” shall mean including without limitation.

 



 11 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

  MONROE CAPITAL CORPORATION             By: /s/ Theodore L. Koenig     Name:
Theodore L. Koenig     Title: President and Chief Executive Officer            
MONROE CAPITAL BDC ADVISORS, LLC             By: /s/ Theodore L. Koenig    
Name:   Theodore L.  Koenig     Title:     Manager

 



[Signature Page to Amended and Restated Investment Advisory Agreement]

 



 

 